DISMISS; and Opinion Filed July 10, 2013.




                                          S
                                          In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01665-CV

                               JOHNNIE MCINTYRE, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. CV1200442V

                                MEMORANDUM OPINION
                           Before Justices O'Neill, Francis, and Fillmore
                                   Opinion by Justice Fillmore
        Appellant’s brief in this case is overdue. By postcard dated March 8, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE
121665F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JOHNNIE MCINTYRE, Appellant                           On Appeal from the 292nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-12-01665-CV         V.                         Trial Court Cause No. CV1200442V.
                                                      Opinion delivered by Justice Fillmore.
THE STATE OF TEXAS, Appellee                          Justices O'Neill and Francis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant JOHNNIE MCINTYRE.


Judgment entered this 10th day of July, 2013.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –3–